RAY C. BLACKBURN, Petitioner v. COMMISSIONER OF INTERNAL REVENUE, Respondent.Blackburn v. CommissionerDocket No. 8022-74.United States Tax CourtT.C. Memo 1979-391; 1979 Tax Ct. Memo LEXIS 128; 39 T.C.M. 215; T.C.M. (RIA) 79391; September 24, 1979, Filed Ray C. Blackburn, pro se.  Larry L. Nameroff, for the respondent.  HALL SUPPLEMENTAL MEMORANDUM FINDINGS OF FACT AND OPINION HALL, Judge: A Memorandum Findings of Fact and Opinion (T.C. Memo. 1979-266) was filed in this case on July 17, 1979.Subsequently we ordered that certain exhibits previously stricken from the record and excluded from consideration by the Court be restored to the record in this case.  On August 20, 1979, petitioner filed a Motion for Reconsideration of Opinion asking the Court to consider the record as restored and to revise its prior memorandum opinion.  Upon due consideration, petitioner's motion will be granted, which necessitates the following supplemental findings of fact and opinion.SUPPLEMENTAL FINDINGS OF FACT Petitioner expended $11.65 in 1967 and $10.80 in 1970 for1979 Tax Ct. Memo LEXIS 128">*129  gasoline tax. SUPPLEMENTAL OPINION In our original opinion we concluded that petitioner had not presented any evidence as to the amount paid for gasoline tax during 1967 and 1970.  Petitioner has now demonstrated that he paid $11.65 in 1967 and $10.80 in 1970 for gasoline tax. Accordingly, we hold that petitioner is entitled to deduct $11.65 in 1967 and $10.80 in 1970 under section 164, Internal Revenue Code of 1954, as amended.  An appropriate order will be entered granting petitioner's motion for reconsideration and our original opinion is revised in accordance with the above discussion.  A reconsideration and review of all the evidence convinces us that our original opinion with respect to the remaining issues in this case was correct.  Decision will be entered under Rule 155.